DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-2, 4-23. The examined Claims are 1-2, 4-23, with Claims 4, 7-9, 13, 15, 21-23 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended Claim 8 to be dependent upon Claim 1 (i.e. “A method of fabricating an electrode of claim 1…”) and also to include a definition of how the internal porosity is measured after the calendaring step.

	Accordingly, Applicant argues that the pending Claims are in condition for allowance given that (1) Claims 1-2, 5-6, 16-20 are allowed, (2) the informalities in Claims 4, 7, 13, 15, 21-23 have been 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter
Claims 1-2, 4-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Independent Claims 1 and 16 each require that the electrode (i.e. the negative electrode in context of Claim 16) comprises a first component (comprising graphene, graphene oxide, or a combination thereof) and a second component encapsulated by the first component, and further that the electrode is calendered such that the first component forms an electrically conductive matrix and the electrode comprises channels and has an internal porosity that ranges from about 40 to about 60 percent, wherein the channels are configured to increase a diffusion rate and volume of lithium ions within the electrode.
As previously described (See the 08/19/20 Final Rejection and 04/05/21 Non-Final Rejection), the prior art of record (i.e. Huang, Sun, Christensen, Xiao) teaches/suggests the general concept of an anode comprising an active material which comprises capsules comprising silicon nanoparticles encapsulated in a graphene shell (wherein the shell comprises graphene or graphene oxide). Furthermore, and as previously described, said prior art of record also teaches/suggests that a dried 
However, the prior art of record does not explicitly the formation of a graphene or graphene-based electrically conductive matrix in a silicon-based anode which is calendered such that its internal porosity ranges from about 40% to about 60%, wherein the anode further comprises channels therein which are configured to increase a diffusion rate and volume of lithium ions within the anode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729